Mr. Chief Justice Walker delivered the opinion of the •court : It appears from the evidence that Bussell Parsons was the owner, by tax title, of the quarter of land in dispute. That Fletcher, his son-in-law, had occupied it for about ten years. Had improved and cultivated it without paying rent. It also appears Savage purchased the interest of all of Parson’s heirs, except Mrs. Fletcher, in this and eleven other quarters held by tax title, and had purchased the patent title to the land in controversy, as alleged in the answer. Hor do we find that there is any direct evidence that Savage held, or professed to hold, for Fletcher. For is there any testimony shewing that his money was paid for the land, or that there was any secret understanding that he was to refund it and become the owner of the property. There is also a want of evidence to shew that Fletcher ever paid Parsons for the land, or that any arrangement existed by which he was, in any event, to become the owner. And in the absence of such proof, it may be supposed that the father-in-law simply permitted him to occupy the land as a means of supporting his family. That he was willing to give him the use of the land but not the title. ' It is true that Fletcher is proved to have called the land his, and to have exercised such acts over it as is usual by an owner. But these declarations are not evidence against Savage. He never seems .to have admitted that Fletcher was the owner after he acquired the tax and patent title. And the acts of Fletcher, after that time, were consistent with the relation of landlord and tenant. It is insisted, as evidence of ownership, that Fletcher agreed upon the terms of a lease, but he referred the parties to Savage, who said Fletcher had no right to lease the property. It is true that Fletcher said at the time, that if he leased the property complainant would get the rent, but we find no evidence connecting Savage, in any way, with this declaration, and unless there was, he cannot be bound by the declarations of a third person. There may be an abundance of evidence to warrant a decree against Fletcher if he had any title, but that does not warrant a decree against Savage. It is, however, said that Savage proposed, when the neighbors complained of his course in the matter, that if they would make up a certain sum of money, (the witness was not able to state whether it was three or five hundred dollars,) he would deed the property to Fletcher’s children. We do not perceive that this proves any interest whatever in Fletcher. Again, it is said that Savage admitted that he intended- to convey half of the land to Fletcher’s children. Suppose he did, does that, of itself, prove that Fletcher had- any legal or equitable interest in the land? We think not.' He at that, or no other time, seems to have admitted that he was under any legal or equitable obligation to convey. But if he was under such an obligation to them, it does not follow that he would be to the father, and the complainant can only be subrogated to the rights of his debtor. Bor do we see that the evidence establishes any collusion in declaring Fletcher’s contract with- Scroggs forfeited, and in the sale by him to Savage. Scroggs had used all reasonable efforts to make the money out of Fletcher, but seems to have failed. It is not denied that Scroggs had the right to declare the forfeiture, and we cannpt infer that it was collusion simply because Fletcher was in Galesburg on the day Savage purchased the patent title. Scroggs testified that he was informed that Fletcher was in the city on that day to protest against the sale, but did not see him. Had it been a part of a plan, to cover up collusion, that Fletcher should be there to object to the sale to Savage, we may suppose that he would, have carried out the plan, by seeing Scroggs, and protesting against the sale. It is true that Scroggs says he had the impression that Savage was purchasing for Fletcher, but can state nothing that was said by Savage to produce such an impression. Loose and indefinite impressions of witnesses are too weak and uncertain upon which to transfer the title of property from one person to another. To authorize such a decree, there must be evidence, and not mere impressions of witnesses, without facts to sustain them. It is insisted that, as Fletcher signed a letter to Parson’s heirs, advising the sale of the lands to Savage, it must, therefore, have been for Fletcher’s benefit. We cannot see any proof of the supposition from this fact. The treaty was for tax titles to twelve quarter sections of land, owned by the heirs of Parsons ; and when the judicial history of this class of titles is considered, it is not strange that a person' residing in Hlinois should advise a friend living in a distant State to dispose of them at a price small in comparison with the value of the lands. But, be that as it may, Fletcher afterwards, for some reason, telegraphed to the heirs not to sell. It is also supposed, that the fact that Fletcher paid the taxes on the land in controversy, is evidence of his ownership. Admit that he did pay them in his own name, that only proves, that as he was occupying the land, free from rent, he felt it to be his duty to relieve his father-in-law from the burthen, and as some compensation for its use ; or it might have been to prevent some other person from acquiring a tax title, and to avoid expense in defending his possession. And it seems, that when he failed to pay, the county clerk suggested to Savage that he should purchase the land at the tax sale. It is likewise .urged that the judgment, held by Savage against Fletcher, was fraudulent, and only obtained and kept on foot for fraudulent purposes, and to prevent Fletcher’s creditors from collecting their debts. The production of a judgment between the parties is prima facie evidence as to third persons, of such indebtedness, and and there seems to be no evidence to overcome its effect. There was evidence that Savage had attended to business for Fletcher, as his attorney, and none to rebut it. Complainant alleged that all of these transactions were fraudulent. And it devolved upon him to prove the allegations of his bill. To that end he called for the answers, but they afforded no evidence, but left him to make the proof by other means, and we think he has failed in his effort. It is again urged, that the court erred in not compelling Savage to •produce the remainder of the letter, a part of which he made an exhibit in the commission to take Marcus Parson’s deposition. It seems he produced another part of a letter, and stated in an affidavit in answer .to a rule to produce it, that he had made diligent search and was unable to find the paper, and believed it was lost. We think, from an examination of the affidavit, he sufficiently answered the rule, and that the court committed no error in discharging it. After a careful examination of this entire record, we are unable to perceive any error, for which the decree of the court below should be reversed. It is, therefore, affirmed. Decree affirmed. Mr. Justice Lawrence having tried the cause in the court below, took no part in this decision.